Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ye Eun Park on 7/22/2021.
The application has been amended as follows: 

Replace Claim 1 with the following:
1. A reducer of an electric power steering apparatus, comprising:
a first bearing configured to be coupled to one end of a worm shaft on one side where a motor shaft is connected, among both ends of the worm shaft;
a second bearing configured to be coupled to the opposite end of the worm shaft; 
a plug bolt having a seating groove on a support surface for axially supporting the first bearing, the plug bolt having an outer circumferential surface coupled to a gear housing; and
a damper configured to support an end of the first bearing and configured to be coupled to the seating groove of the plug bolt, 
wherein the damper includes:
a first support portion for supporting an outer wheel of the first bearing and having a protrusion protruding so as to extend through and supported by the second support portion;

a support protrusion protruding from an end of the second support portion in the axial direction.

Replace Claim 12 with the following:
12. The reducer of claim 1[[5]], wherein the first support portion includes at least one material selected from the group consisting of polyacetal (POM), polyamide (PA), polycarbonate (PC), polyimide (PI), polybutylene terephthalate (PBT), and polyethylene terephthalate (PET).

The following is an examiner’s statement of reasons for allowance: as provided in the Non-Final Office Action dated 4/16/2021, none of the prior art of record discloses, teaches, or suggests the required limitations of the parent claims in combination with those limitations respectively set forth in claims 3 and 9: wherein the first support portion is configured to have a protrusion protruding so as to be inserted into and supported by the second support portion; OR wherein the damper is disposed at a position spaced from the inner circumferential surface of the gear housing in the axial and radial directions. It is the Examiner's position that modifying the prior art to reach such limitations would necessarily require improper hindsight reasoning.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Conan Duda whose telephone number is (313)446-4845.  The examiner can normally be reached on Monday through Friday 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CONAN D. DUDA/
Examiner
Art Unit 3611



/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611